PER CURIAM.
In this appeal from his conviction of the offense of burglary and the ten-year habitual felony offender sentence imposed thereon, appellant contends the trial court erred in permitting the state to impeach a defense witness through inquiry into the general moral character of the witness by admission of evidence of prior bad acts. We agree the admission of this evidence was error. After an examination of the entire record, pursuant to the harmless error analysis set forth in State v. DiGuilio, 491 So.2d 1129, 1135, 1139 (Fla.1986), we cannot affirmatively state that the error complained of did not contribute to the verdict. See also State v. Lee, 531 So.2d 133 (Fla.1988). Accordingly, appellant’s conviction must be reversed and remanded for a new trial.
JOANOS, C.J., and BARFIELD and KAHN, JJ., concur.